         Case
          Case1:20-cr-00539-JPC
               1:20-cr-00539-JPC Document
                                  Document30-1
                                           31 Filed
                                               Filed04/21/21
                                                     04/21/21 Page
                                                               Page11ofof22




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

       v.
                                                      Criminal Action 1:20-cr-00539-JPC
ADAM P. ROGAS

                Defendant




                                         [PROPOSED] ORDER

       THIS MATTER, having come before the Court through Defendant’s unopposed letter

motion seeking an extension of the Court’s deadline to file motions through May 4, 2021, for

Mr. Rogas to file a motion for a Bill of Particulars, and the Court having considered the matter, it

is hereby:

       ORDERED that Defendant’s unopposed letter motion is GRANTED; and it is

       FURTHER ORDERED that Defendant shall file his motion for a Bill of Particulars no

later than Tuesday, May 4, 2021; and it is

       FURTHER ORDERED that the government shall file its opposition, if any, to both

Defendant’s motion for a Bill of Particulars and Defendant’s motion in limine, (ECF No. 29), no

later than Tuesday, May 25, 2021; and it is

       FURTHER ORDERED that Defendant’s reply in further support, if any, of his motion

for a Bill of Particulars and motion in limine shall be filed no later than Tuesday, June 8, 2021.
   The oral argument on Defendant's motions scheduled for May 13, 2021, at 10:00 a.m. is adjourned to
   June 16, 2021, at 10:00 a.m.

   On March 3, 2021, the Court excluded time under the Speedy Trial Act through May 13, 2021, pursuant
   to 18 U.S.C. § 3161(h)(7)(A). In light of the pretrial motion filed by Defendant, time is additionally
   excluded under 18 U.S.C. § 3161(h)(1)(D), which excludes periods of delay "resulting from any pretrial
   motion, from the filing of the motion through the conclusion of the hearing on, or other prompt
   disposition of, such motion."


      SO ORDERED.
       Case
        Case1:20-cr-00539-JPC
             1:20-cr-00539-JPC Document
                                Document30-1
                                         31 Filed
                                             Filed04/21/21
                                                   04/21/21 Page
                                                             Page22ofof22




        April 21, 2021
Dated: _______________                      _______________________________

                                            The Hon. John P. Cronan
                                            United States District Judge




                                       2
